Exhibit 10.1

 

 

RECLASSIFICATION AGREEMENT

by and between

HUBBELL INCORPORATED,

and

BESSEMER TRUST COMPANY, N.A.,

in its capacity as trustee of

THE LOUIE E. ROCHE TRUST

and

THE HARVEY HUBBELL TRUST

 

 

Dated as of August 23, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page        ARTICLE I         Definitions   

1.1

    

Definitions

     2   

1.2

    

Interpretation

     6         ARTICLE II         The Closing; Effect on Capital Stock   

2.1

    

Closing

     6   

2.2

    

Proposed Amendments; Effect on Capital Stock

     7   

2.3

    

Delivery of Consideration at the Closing

     7   

2.4

    

Agent Arrangements

     7   

2.5

    

Tax Withholding

     9         ARTICLE III         Representations and Warranties of the Company
  

3.1

    

Corporate Power and Authority

     10   

3.2

    

Capitalization of the Company

     10   

3.3

    

Conflicts; Consents and Approvals

     11   

3.4

    

Board Recommendation

     11   

3.5

    

Litigation

     11   

3.6

    

Registration Statement/Proxy Statement

     11   

3.7

    

Opinions of Financial Advisors

     12         ARTICLE IV         Representations and Warranties of the
Trustee, on behalf of the Trusts   

4.1

    

Title to Shares

     12   

4.2

    

Power and Authority

     13   

4.3

    

Conflicts; Consents and Approvals

     13   

4.4

    

Litigation

     13   

4.5

    

Registration Statement/Proxy Statement

     13         ARTICLE V         Additional Covenants   

5.1

    

Shareholders Meeting

     14   

5.2

    

Registration Statement; Proxy Materials

     14   

5.3

    

Company Takeover Proposals

     15   

5.4

    

Voting; Transfer; Irrevocable Proxy

     15   

5.5

    

No Solicitation

     16   

5.6

    

Standstill

     17   

5.7

    

Trustee Superior Proposal Determination

     19   

 

- i -



--------------------------------------------------------------------------------

5.8

    

Section 16 Matters

     20   

5.9

    

Further Assurances

     20   

5.10

    

Mutual Release

     20   

5.11

    

Public Announcement

     21   

5.12

    

Fees and Expenses

     21         ARTICLE VI         Conditions Precedent   

6.1

    

Conditions to Each Party’s Obligation

     21   

6.2

    

Additional Conditions to the Company’s Obligation

     22   

6.3

    

Additional Conditions to the Trustee’s Obligation

     22         ARTICLE VII         Termination   

7.1

    

Termination

     23   

7.2

    

Notice of Termination

     24   

7.3

    

Effect of Termination

     24         ARTICLE VIII         Miscellaneous   

8.1

    

Counterparts

     25   

8.2

    

Entire Agreement

     25   

8.3

    

Severability

     25   

8.4

    

Third-Party Beneficiaries

     25   

8.5

    

Survival of Representations and Warranties

     25   

8.6

    

Governing Law; Jurisdiction

     26   

8.7

    

Specific Performance

     26   

8.8

    

Amendment

     26   

8.9

    

Notices

     26   

8.10

    

Assignment

     28   

8.11

    

Fees and Expenses

     28   

8.12

    

Waiver

     28   

 

Annex A – Form of Proposed Amendments

     A-1   

Annex B – Form of Irrevocable Proxy

     B-1   

 

- ii -



--------------------------------------------------------------------------------

This RECLASSIFICATION AGREEMENT (this “Agreement”) is made and entered into as
of August 23, 2015, by and between Hubbell Incorporated, a Connecticut
corporation (the “Company”), and the Bessemer Trust Company, N.A., in its
capacity as trustee (together with any successors as trustee, the “Trustee”) of
the Roche Trust and the Hubbell Trust (together with the Roche Trust, the
“Trusts”).

WHEREAS, as of August 18, 2015, there were 7,167,506 shares of Class A common
stock of the Company, par value $0.01 per share (the “Class A Stock”), issued
and outstanding and 50,620,023 shares of Class B common stock of the Company,
par value $0.01 per share (the “Class B Stock”), issued and outstanding;

WHEREAS, pursuant to the terms of the Company’s Restated Certificate of
Incorporation (the “Existing Certificate”), the holder of record of each issued
and outstanding share of Class A Stock is entitled to have twenty (20) votes and
the holder of record of each issued and outstanding share of Class B Stock is
entitled to have one (1) vote, upon all matters brought before a meeting of the
Shareholders;

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
adoption of an amendment and restatement of the Existing Certificate,
substantially in the form attached hereto as Annex A (the “Proposed
Amendments”), and recommended that the Shareholders approve the Proposed
Amendments, pursuant to which, at the Effective Time (a) each share of Class A
Stock issued and outstanding immediately prior to the Effective Time would be
entitled to receive the Class A Per Share Cash Consideration in accordance with
Section 2.2(b)(i) and (b) each share of Class A Stock issued and outstanding
immediately prior to the Effective Time and each share of Class B Stock issued
and outstanding immediately prior to the Effective Time would be reclassified
into one (1) share of Common Stock, and would continue in existence as an issued
and outstanding share of Common Stock;

WHEREAS, the Board has received (a) the opinion of Morgan Stanley & Co. LLC
(“Morgan Stanley”), financial advisor to the Company, to the effect that the Per
Share Stock Consideration to be paid to the holders of the Class B Stock in the
Reclassification is fair, from a financial point of view, to such holders
(solely in their capacity as holders of shares of Class B Stock, with respect to
such Class B Stock and without taking into account any shares of Class A Stock
held by such holders), and (b) the opinion of Centerview Partners LLC
(“Centerview”), financial advisor to the Company, to the effect that the Class A
Per Share Cash Consideration and the Per Share Stock Consideration (taken
together, and not separately) to be paid to the holders of the Class A Stock
other than the Trusts in the Reclassification is fair, from a financial point of
view, to such holders;

WHEREAS, as of August 23, 2015, the Trusts are the beneficial holders of the
Existing Shares and, pursuant to the Roche Trust Indenture and the Hubbell Trust
Indenture, Bessemer Trust Company, N.A., the trustee thereunder, has the power
to vote and dispose of the Existing Shares; and

WHEREAS, the parties intend that this Agreement shall be a “voting agreement”
created under and pursuant to Section 33-716 of the Connecticut Business
Corporation Act (Conn. Gen. Stat. § 33-600 et seq.) (the “CBCA”), and that the
irrevocable appointment of



--------------------------------------------------------------------------------

proxies by the Trustee, on behalf of the Trusts, pursuant to the Trust Proxy is
intended to be coupled with an interest by virtue of the Trustee’s entering into
this Agreement, on behalf of the Trusts, and the voting obligations contained
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the Company and the Trustee, on behalf of each Trust, agree as
follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Affiliate” means, with respect to any person, any other person that, directly
or indirectly, controls, is controlled by or is under common control with such
person.

“Agent” has the meaning set forth in Section 2.4(a).

“Agent Agreement” has the meaning set forth in Section 2.4(a).

“Aggregate Cash Consideration” has the meaning set forth in Section 2.3(a).

“Agreement” has the meaning set forth in the Preamble.

“Alternative Trust Proposal” means a proposal or offer from any person(s) (other
than the Company) with respect to any transaction or series of related
transactions (other than the Reclassification), irrespective of form, involving
any possible sale, exchange, transfer, Encumbrance or other disposition of any
or all of the Covered Shares, or rights therein.

“beneficially own” and “beneficial ownership” shall have the meanings ascribed
to such terms in Rule 13d-3 under the Exchange Act, except that such terms shall
also include options, warrants, swaps, derivatives, convertible securities,
stock appreciation rights and other rights or instruments, whether real or
synthetic.

“Board” has the meaning set forth in the Recitals.

“Business Day” means any day other than a day on which banks in the State of
Connecticut or the State of New York are authorized or obligated to be closed.

“CBCA” has the meaning set forth in the Recitals.

“Centerview” has the meaning set forth in the Recitals.

“Claims” has the meaning set forth in Section 5.10.

“Class A Per Share Cash Consideration” has the meaning set forth in
Section 2.2(b)(i).

 

- 2 -



--------------------------------------------------------------------------------

“Class A Record Holders” has the meaning set forth in Section 2.4(b).

“Class A Stock” has the meaning set forth in the Recitals.

“Class A Stock Certificates” has the meaning set forth in Section 2.4(c).

“Class B Record Holders” has the meaning set forth in Section 2.4(b).

“Class B Stock” has the meaning set forth in the Recitals.

“Class B Stock Certificates” has the meaning set forth in Section 2.4(d).

“Closing” has the meaning set forth in Section 2.1.

“Closing Date” has the meaning set forth in Section 2.1.

“Common Stock” has the meaning set forth in Section 2.2(b)(ii).

“Company” has the meaning set forth in the Preamble.

“Company By-Laws” has the meaning set forth in Section 3.3.

“Company Securities” has the meaning set forth in Section 5.6(a)(i).

“Company Takeover Proposal” means any bona fide, written proposal or offer with
respect to any (a) merger, share exchange or other business combination
involving shares representing one-hundred percent (100%) of the voting power of
the Company or all or substantially all of the Company’s consolidated assets,
(b) sale or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole, (c) issuance, sale or other
disposition to a third person of the shares representing one-hundred percent
(100%) of the voting power of the Company, (d) transaction (including any tender
offer or exchange offer) in which any person(s) (or the shareholders of any
person(s)) shall acquire (in the case of a tender offer or exchange offer, if
consummated), directly or indirectly, beneficial ownership, or the right to
acquire beneficial ownership, of one-hundred percent (100%) of the Company’s
outstanding equity securities or (e) any combination of the foregoing. For
purposes of Section 5.3 and Section 7.1(g), any reference to “all or
substantially all” or to “one-hundred percent (100%)” shall instead be replaced
with “fifty percent (50%) or more.”

“Covered Shares” means, with respect to each Trust, such Trust’s Existing Shares
and all other shares of Class A Stock and Class B Stock of which such Trust
acquires beneficial ownership or ownership of record.

“Effective Time” has the meaning set forth in Section 2.2(a).

“Encumbrances” means any and all liens, charges, security interests, claims,
pledges, encumbrances, assessments, options, deeds of trust, judgments, voting
trusts, charges and other similar restrictions.

 

- 3 -



--------------------------------------------------------------------------------

“Exchange Act” has the meaning set forth in Section 3.6(a).

“Existing Certificate” has the meaning set forth in the Recitals.

“Existing Shares” has the meaning set forth in Section 4.1.

“Governmental Authority” means any (a) regional, federal, state, provincial,
local, foreign or international government, governmental or quasi-governmental
authority, regulatory authority or administrative agency; or (b) court,
tribunal, arbitrator, arbitral body (public or private) or self-regulatory
organization.

“Governmental Order” means any order, ruling, writ, judgment, injunction,
decree, stipulation, approval, authorization or determination entered by any
Governmental Authority.

“Hubbell Existing Shares” has the meaning set forth in Section 4.1.

“Hubbell Trust” means the trust created pursuant to the Hubbell Trust Indenture.

“Hubbell Trust Indenture” means the Trust Indenture, dated August 23, 1957, made
by Harvey Hubbell, as amended.

“Law” means all applicable provisions of any law (including common law),
statutes, constitutions, treaties, rules, regulations, ordinances, codes or
Governmental Order.

“Legal Restraint” has the meaning set forth in Section 6.1(c).

“Letter of Transmittal” has the meaning set forth in Section 2.4(b).

“Morgan Stanley” has the meaning set forth in the Recitals.

“NYSE” has the meaning set forth in Section 3.3.

“Outside Date” has the meaning set forth in Section 7.1(d).

“Per Share Stock Consideration” has the meaning set forth in Section 2.2(b)(ii).

“person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

“Proposed Amendments” has the meaning set forth in the Recitals.

“Proxy Statement” has the meaning set forth in Section 3.6(a).

“Reclassification” means the transactions contemplated by virtue of the
effectiveness of the Proposed Amendments, as set forth in Section 2.2(b).

“Registration Statement” has the meaning set forth in Section 3.6(a).

 

- 4 -



--------------------------------------------------------------------------------

“Representations and Warranties Survival Period” has the meaning set forth in
Section 8.5.

“Representative” means, with respect to any person, such person’s directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives.

“Requisite Shareholder Approvals” has the meaning set forth in Section 3.1.

“Roche Existing Shares” has the meaning set forth in Section 4.1.

“Roche Trust” means the trust created pursuant to the Roche Trust Indenture.

“Roche Trust Indenture” means the Trust Indenture, dated September 2, 1957, made
by Louie E. Roche.

“SEC” has the meaning set forth in Section 3.3.

“Secretary of the State” means the Secretary of the State of the State of
Connecticut.

“Securities Act” has the meaning set forth in Section 3.6(a).

“Series A Preferred Stock” has the meaning set forth in Section 3.2(a).

“Series B Preferred Stock” has the meaning set forth in Section 3.2(a).

“Shareholders” means the shareholders of the Company at the time of reference
thereto.

“Shareholders’ Meeting” has the meaning set forth in Section 5.1.

“Standstill Period” has the meaning set forth in Section 5.6(a).

“Superior Company Proposal” means a bona fide, written Company Takeover Proposal
that the Trustee (for purposes of Section 5.7(a)) or the Board (for purposes of
Section 5.3) determines in good faith, after consultation with a financial
advisor of nationally recognized reputation and outside legal counsel, and
taking into account the legal, financial, regulatory and other aspects of such
Company Takeover Proposal, the conditionality of and contingencies related to
such proposal, the expected timing and risk of completion, the identity of the
person(s) making such proposal and such other factors that are deemed relevant,
(a) is fully financed or accompanied by customary debt and equity commitments,
(b) is reasonably capable of being completed on the terms proposed, (c) offers
the same consideration to the holders of the Class A Stock and the holders of
the Class B Stock and (d) (i) for purposes of Section 5.7(a), (A) was not
solicited by the Trustee, its Affiliates or Representatives and, at the time of
such Company Takeover Proposal, the Trustee is not in breach (other than any
unintentional and immaterial breach that is not related to any Company Takeover
Proposal or the receipt or making thereof) of Section 5.5 or Section 5.6 and
(B) is more favorable to the Trusts than the

 

- 5 -



--------------------------------------------------------------------------------

Reclassification and the other transactions contemplated by this Agreement
(after taking into account any proposal by the Company to amend the terms of
this Agreement) or (ii) for purposes of Section 5.3, is more favorable to the
Shareholders (other than the Trusts) than the Reclassification and the other
transactions contemplated by this Agreement.

“Trustee” has the meaning set forth in the Preamble.

“Trustee Notice” has the meaning set forth in Section 5.7(a).

“Trust Proxy” has the meaning set forth in Section 5.4(d).

“Trustee Superior Proposal Determination” has the meaning set forth in
Section 5.7(a).

“Trusts” has the meaning set forth in the Preamble.

1.2 Interpretation. When a reference is made in this Agreement to Sections or
Annexes, such reference shall be to a Section of or Annex to this Agreement
unless otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The term “parties” shall mean the
Company and the Trustee (on behalf of each Trust), and the term “party” shall be
deemed to refer to either the Company or the Trustee, as the case may be.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” Except as otherwise specified, any reference to a contract,
instrument or other document as of a given date means the contract, instrument
or other document as amended, supplemented and modified. Words in singular will
be held to include the plural and vice versa and a word of one gender will be
held to include the other genders as the context requires. The word “or” will
not be exclusive. The phrases “the date of this Agreement” and “the date hereof”
shall be deemed to refer to the date set forth on the cover of this Agreement.
The parties agree that this Agreement is the product of discussions and
negotiations between the parties and their respective advisors, each of the
parties was represented by counsel in connection therewith and, accordingly,
this Agreement and any document generated in connection herewith shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any document to be drafted.

ARTICLE II

The Closing; Effect on Capital Stock

2.1 Closing. Subject to the satisfaction or, to the extent permitted by Law,
waiver of the conditions set forth in Article VI, the closing of the
Reclassification (the “Closing”) shall take place (a) at the offices of
Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019,
commencing at 9:00 a.m. local time on the earliest practicable date (but no
later than the third (3rd) Business Day) following satisfaction or, to the
extent permitted by Law, waiver of the conditions set forth in Article VI or
(b) at such other place and/or time and/or on such other date as the Company and
the Trustee may agree. The date on which the Closing occurs shall be the
“Closing Date.”

 

- 6 -



--------------------------------------------------------------------------------

2.2 Proposed Amendments; Effect on Capital Stock.

(a) At the Closing, the Company shall file the Proposed Amendments with the
Secretary of the State and the Proposed Amendments shall become effective on the
date and at the time of the acceptance of such filing by the office of the
Secretary of the State (the “Effective Time”).

(b) By virtue of the effectiveness of the filing of the Proposed Amendments,
pursuant to paragraphs E.1 and E.2 of Article FOURTH thereof, at the Effective
Time:

(i) each Class A Record Holder shall become entitled to receive cash in the
amount of Twenty-Eight Dollars ($28.00) for each share of Class A Stock held
(the “Class A Per Share Cash Consideration”); and

(ii) each share of Class A Stock issued and outstanding immediately prior to the
Effective Time and each share of Class B Stock issued and outstanding
immediately prior to the Effective Time shall be reclassified into one (1) share
of common stock of the Company (the “Per Share Stock Consideration”), par value
$0.01 per share, authorized by paragraph A of Article FOURTH of the Proposed
Amendments and having one (1) vote per share upon all matters brought before any
meeting of the Shareholders (the “Common Stock”) and shall continue in existence
as an issued and outstanding share of Common Stock.

2.3 Delivery of Consideration at the Closing. No later than the Closing Date,
the Company will:

(a) deposit with the Agent, for distribution to the Class A Record Holders
pursuant to Section 2.4, cash in an aggregate amount sufficient to pay the
Class A Per Share Cash Consideration with respect to the shares of Class A Stock
issued and outstanding immediately prior to the Effective Time (the “Aggregate
Cash Consideration”); and

(b) instruct the transfer agent to create book-entries in respect of each share
of Common Stock into which the issued and outstanding shares of Class A Stock
and Class B Stock have been reclassified pursuant to the Reclassification, which
shares of Common Stock shall be uncertificated.

2.4 Agent Arrangements.

(a) Prior to the Closing, the Company shall enter into an agreement with a bank,
trust company or other appropriate service provider (the “Agent” and, such
agreement, the “Agent Agreement”), which agreement shall provide, among other
things, for the distribution of the Aggregate Cash Consideration and the
replacement of the Class A Stock Certificates and the Class B Stock Certificates
(or, in the case of shares of the Company held in book-entry form, book-entries
with respect thereto) with book-entries in respect of each share of Common Stock
into which the issued and outstanding shares of Class A Stock and Class B Stock
have been reclassified, in accordance with Section2.2(b)(ii).

 

- 7 -



--------------------------------------------------------------------------------

(b) As soon as is reasonably practicable after the Effective Time, the Company
shall cause the Agent to mail (or transmit, in the case of shares of the Company
held in book-entry form) to each holder of record as of the Effective Time of
outstanding shares of Class A Stock (such holders, the “Class A Record Holders”)
and to each holder of record as of the Effective Time of outstanding shares of
Class B Stock (such holders, the “Class B Record Holders”) a letter of
transmittal (a “Letter of Transmittal”); provided, that neither the Letter of
Transmittal nor any other document required to be signed by any holder as a
condition to receiving the Class A Per Share Cash Consideration or the Class B
Per Share Consideration shall impose any material obligations on any such
holder, other than such representations, warranties and obligations as are
customarily included in such documentation and except as provided in the last
sentences of Section 2.4(c) and Section 2.4(d).

(c) Upon surrender of a certificate or certificates representing Class A Stock
to the Agent (the “Class A Stock Certificates”) (or, with respect to any shares
of Class A Stock held in uncertificated book-entry form, receipt of an
appropriate agent’s message or other electronic confirmation), together with a
Letter of Transmittal, duly completed and validly executed in accordance with
the instructions thereto by a Class A Record Holder, and such other documents as
may be reasonably required by the Agent or the Company (subject to the proviso
to Section 2.4(b)), such Class A Record Holder shall be entitled to receive the
Class A Per Share Cash Consideration and the Agent shall register in the name of
such Class A Record Holder the share of Common Stock into which each share of
Class A Stock represented by such Class A Stock Certificate surrendered has been
reclassified, as set forth in Section 2.2(b) and subject to Section 2.5. Until
surrendered as contemplated by this Section 2.4 (or, with respect to any shares
held in uncertificated book-entry form, receipt of an appropriate agent’s
message or other electronic confirmation), each Class A Stock Certificate or
book-entry that formerly represented a share of Class A Stock shall be deemed,
from and after the Effective Time, to represent the Common Stock into which such
share of Class A Stock has been reclassified and the right to receive the
Class A Per Share Cash Consideration. If any Class A Stock Certificate shall
have been lost, stolen, or destroyed, the Company or the Agent may, in its sole
discretion and as a condition precedent to the delivery of the Class A Per Share
Cash Consideration and the registration of the shares of Common Stock into which
the shares of the Class A Stock represented by such Class A Stock Certificate
have been reclassified, require the owner of such lost, stolen or destroyed
Class A Stock Certificate to provide an appropriate affidavit and to deliver a
bond (in such amount as the Company or the Agent may reasonably direct as
indemnity against any claim that may be made against the Agent or the Company
with respect to such Class A Stock Certificate).

(d) Upon surrender of a certificate or certificates representing Class B Stock
to the Agent (the “Class B Stock Certificates”) (or, with respect to any shares
of Class B Stock held in uncertificated book-entry form, receipt of an
appropriate agent’s message or other electronic confirmation), together with a
Letter of Transmittal, duly completed and validly executed in accordance with
the instructions thereto by a Class B Record Holder, and such other documents as
may be reasonably required by the Agent or the Company (subject to the proviso
to Section 2.4(b)), the Agent shall register in the name of such Class B Record
Holder the share of Common Stock into which each share of Class B Stock
represented by such Class B Stock Certificate surrendered has been reclassified,
as set forth in Section 2.2(b)(ii) and subject to Section 2.5. Until surrendered
as contemplated by this Section 2.4 (or, with respect to any shares

 

- 8 -



--------------------------------------------------------------------------------

held in uncertificated book-entry form, receipt of an appropriate agent’s
message or other electronic confirmation), each Class B Stock Certificate or
book-entry that formerly represented a share of Class B Stock shall be deemed,
from and after the Effective Time, to represent the Common Stock into which such
share of Class B Stock has been reclassified. If any Class B Stock Certificate
shall have been lost, stolen, or destroyed, the Company or the Agent may, in its
sole discretion and as a condition precedent to the registration of the shares
of Common Stock into which the shares of Class B Stock represented by such Class
B Stock Certificate have been reclassified, require the owner of such lost,
stolen or destroyed Class B Stock Certificate to provide an appropriate
affidavit and to deliver a bond (in such amount as the Company or the Agent may
reasonably direct as indemnity against any claim that may be made against the
Agent or the Company with respect to such Class B Stock Certificate).

(e) No dividends or other distributions that are declared or made on the Common
Stock with a record date after the Effective Time will be paid to former holders
of Class A Stock or Class B Stock that have been reclassified into Common Stock
until such persons surrender their Class A Stock Certificates or Class B Stock
Certificates or take appropriate action with respect to their book-entry share
in accordance with this Section 2.4. Upon such surrender, there shall be paid to
the person in whose name the book-entry in respect of such Per Share Stock
Consideration shall be made any dividends or other distributions which shall
have become payable with respect to the Common Stock in respect of a record date
after the Effective Time, without interest. In the event that any book-entry in
respect of shares of Common Stock is to be made in a name other than that in
which the Class A Stock Certificates or Class B Stock Certificates surrendered
are registered (or, with respect to any shares of Class A Stock or Class B Stock
held in uncertificated book-entry form, a name other than that appearing in such
book-entry), it shall be a condition of the creation of such book-entry that the
person making such request shall pay to the Agent any transfer or other taxes
required by reason of the registration of such shares of Common Stock in a name
other than that of the registered holder, or shall establish to the satisfaction
of the Agent that such tax has been paid or is not applicable. Notwithstanding
the foregoing, neither the Agent nor any party hereto shall be liable to a
former holder of Class A Stock or Class B Stock for any shares of Common Stock
or dividends thereon delivered to a public official pursuant to any applicable
escheat Laws.

(f) Any portion of the Aggregate Cash Consideration that remains undistributed
to the holders of the Class A Stock as of the date that is 180 days after the
Effective Time shall be delivered to the Company upon demand, and the holders of
any Class A Stock who have not returned a duly completed and executed Letter of
Transmittal in accordance with Section 2.4(c) shall thereafter look only to the
Company for satisfaction of their claims for any Class A Per Share Cash
Consideration.

2.5 Tax Withholding. The Company and the Agent shall be entitled to deduct and
withhold from amounts otherwise payable pursuant to this Agreement, any taxes
that are required to be deducted or withheld under applicable Law with respect
to the making of such payment. To the extent that amounts are so deducted or
withheld, such amounts shall be treated for all purposes of this Agreement as
having been paid to the person in respect of which such deduction and
withholding were made.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of the Company

In order to induce the Trustee to enter into this Agreement on behalf of each
Trust, the Company hereby represents and warrants to the Trustee as follows:

3.1 Corporate Power and Authority. The Company is a validly existing corporation
under the Laws of the State of Connecticut. The Company has all requisite
corporate power and authority to enter into and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement and the Trust Proxy. The execution, delivery and
performance of this Agreement and the Trust Proxy by the Company have been duly
authorized by all necessary corporate action on the part of the Company, subject
to receipt of the approvals of the Proposed Amendments by the Shareholders in
accordance with the CBCA (the “Requisite Shareholder Approvals”) at a meeting
duly called and held at which a quorum was present throughout. This Agreement
and the Trust Proxy have been duly executed and delivered by the Company and
(assuming due authorization, execution and delivery by each other party hereto)
constitutes the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium and other similar Laws
and (ii) general principles of equity, including equitable defenses and limits
as to the availability of equitable remedies, whether such principles are
considered in a proceeding at law or in equity.

3.2 Capitalization of the Company.

(a) As of the date of this Agreement, the Company’s authorized capital stock
consists solely of (i) 5,891,097 shares of preferred stock, without par value,
of which (A) 26,000 shares have been designated as Series A Junior Participating
Preferred Stock (the “Series A Preferred Stock”) and (B) 280,000 shares have
been designated as Series B Junior Participating Preferred Stock (the “Series B
Preferred Stock”), (ii) 50,000,000 shares of Class A Stock and (iii) 150,000,000
shares of Class B Stock. As of August 18, 2015, (1) no shares of Series A
Preferred Stock were issued and outstanding and no shares of Series B Preferred
Stock were issued and outstanding, (2) 7,167,506 shares of Class A Stock were
issued and outstanding and (3) 50,620,023 shares of Class B Stock were issued
and outstanding.

(b) Upon consummation of the Reclassification, each share of Common Stock issued
to the Class B Record Holders pursuant to paragraphs E.1 and E.2 of Article
FOURTH of the Proposed Amendments will be duly authorized, validly issued and
fully paid and nonassessable and will not have been issued in violation of any
preemptive rights.

(c) No material plan pursuant to which the Company provides compensation or
benefits to employees provides for the acceleration of any vesting schedule or
exercisability of any forms of material compensation or equity as a result,
directly or indirectly, of the execution of this Agreement or consummation of
the Reclassification. The Compensation Committee of the Board has adopted, or
will adopt prior to the Closing, resolutions approving (i) the substitution, on
a one-for-one basis, of shares of Common Stock for shares of Class A Stock or
shares of Class B Stock, as applicable, under each of the Hubbell Incorporated
2005 Incentive Award Plan and the Hubbell Incorporated Stock Option Plan for Key
Employees and any awards

 

- 10 -



--------------------------------------------------------------------------------

thereunder, with effect from (and subject to the occurrence of) the Closing,
(ii) appropriate adjustments under the Hubbell Incorporated Amended and Restated
Deferred Compensation Plan for Directors, as Amended and Restated Effective as
of February 7, 2013.

3.3 Conflicts; Consents and Approvals. The execution and delivery of this
Agreement and the Trust Proxy and the consummation of the Reclassification and
the other transactions contemplated by this Agreement and the Trust Proxy do not
and will not (a) violate, conflict with, or result in a breach of any provision
of, or constitute a default under the Existing Certificate or the Company’s
Amended and Restated By-Laws, as adopted by the Board on May 7, 2013 (the
“Company By-Laws”); (b) violate any Governmental Order or Law applicable to the
Company; or (c) subject to the Requisite Shareholder Approvals, the filing of
the Proposed Amendments with the Secretary of the State, compliance with the
Securities Act and the Exchange Act, including required filings with the U.S.
Securities and Exchange Commission (the “SEC”), required filings pursuant to
state securities or “blue sky” Laws and the approval by the New York Stock
Exchange (the “NYSE”) of the shares of Common Stock into which the Class A Stock
and the Class B Stock shall be reclassified by virtue of the Proposed Amendments
for listing upon notice of completion, require any action or consent or approval
of, or review by, or registration or material filing by the Company with, any
Governmental Authority, except, with respect to clauses (b) and (c), as would
not reasonably be expected to, individually or in the aggregate, have a material
adverse effect on the Company or prevent or materially impair or materially
delay the consummation of the Reclassification and the other transactions
contemplated hereby.

3.4 Board Recommendation. In accordance with the applicable provisions of the
CBCA, the Existing Certificate and the Company By-Laws, the Board, at a meeting
duly called and held at which a quorum was present throughout adopted
resolutions (a) approving this Agreement, the Reclassification, the Trust Proxy
and the other transactions contemplated hereby and thereby, including the
adoption of the Proposed Amendments, and (b) authorizing the Proposed Amendments
to be submitted to the Shareholders with a recommendation of the Board that the
Shareholders approve the Proposed Amendments.

3.5 Litigation. As of the date immediately preceding the date hereof, there are
no actions, suits or proceedings pending or, to the Company’s knowledge,
threatened, against the Company (or any of its properties, rights or
franchises), at Law or in equity, or before any Governmental Authority, that
would reasonably be expected to, individually or in the aggregate, prevent or
materially impair or materially delay the consummation of the Reclassification
and the other transactions contemplated hereby.

3.6 Registration Statement/Proxy Statement.

(a) The registration statement to be filed with the SEC by the Company, as
amended or supplemented from time to time (as so amended and supplemented, the
“Registration Statement”), which shall include a proxy statement in connection
with the Shareholders’ Meeting (the “Proxy Statement”), will comply as to form,
in all material respects, with the requirements of the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), and the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), as the case may be,
and will not, on

 

- 11 -



--------------------------------------------------------------------------------

the date of its filing or at the time it becomes effective under the Securities
Act or on the date the Proxy Statement or any amendment or supplement thereto is
mailed to the Shareholders or at the time of the Shareholders’ Meeting, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

(b) Notwithstanding Section 3.6(a), no representation or warranty is made by the
Company with respect to statements made or incorporated by reference in the
Registration Statement or the Proxy Statement based on information supplied by
the Trustee, on its own behalf or on behalf of the Trusts, or any of its or
their Representatives acting on their behalf, in each case, for inclusion or
incorporation by reference therein.

3.7 Opinions of Financial Advisors. The Board has received (a) the opinion of
Morgan Stanley, financial advisor to the Company, to the effect that the Per
Share Stock Consideration to be paid to the holders of the Class B Stock in the
Reclassification is fair, from a financial point of view, to such holders
(solely in their capacity as holders of shares of Class B Stock, with respect to
such Class B Stock and without taking into account any shares of Class A Stock
held by such holders), and (b) the opinion of Centerview, financial advisor to
the Company, to the effect that the Class A Per Share Cash Consideration and the
Per Share Stock Consideration (taken together, and not separately) to be paid to
the holders of the Class A Stock other than the Trusts in the Reclassification
is fair, from a financial point of view, to such holders.

ARTICLE IV

Representations and Warranties of the Trustee, on behalf of the Trusts

In order to induce the Company to enter into this Agreement, the Trustee, on
behalf of each Trust, represents and warrants to the Company as follows:

4.1 Title to Shares. The Trustee (a) on behalf of the Roche Trust, holds of
record, owns beneficially and has the power to vote 2,078,020 shares of Class A
Stock and no shares of Class B Stock (collectively, the “Roche Existing Shares”)
and (b) on behalf of the Hubbell Trust, holds of record, owns beneficially and
has the power to vote 1,410,440 shares of Class A Stock and no shares of Class B
Stock (the “Hubbell Existing Shares” and, together with the Roche Existing
Shares, the “Existing Shares”). The Trustee, in its capacity as trustee of each
Trust, has good title, free and clear of all Encumbrances, to all of the
Existing Shares of such Trust. Neither the Trustee nor either Trust is a party
or subject to any option, warrant, purchase right, subscription right,
conversion right, exchange right, preemptive right, right of first refusal, call
right or other similar right that could require the Trustee or either Trust, to
sell, transfer or otherwise dispose of any capital stock of the Company. Neither
the Trustee nor either Trust is a party to any voting trust, proxy or other
agreement or understanding with respect to the voting of any capital stock of
the Company, other than this Agreement and the proxy delivered pursuant to
Section 5.4(d). All of the Existing Shares are held of record by the Trustee on
behalf of the applicable Trust, and the Trustee does not hold of record, own
beneficially or have the power to vote (whether on behalf of either Trust, for
its own account or in any other capacity), directly or indirectly, any Company
Securities other than the Existing Shares.

 

- 12 -



--------------------------------------------------------------------------------

4.2 Power and Authority. The Trustee is a duly organized and validly existing
national association under the federal Laws of the United States. It has full
power and authority to enter into and deliver this Agreement and the Trust
Proxy, to perform its obligations hereunder and thereunder and to consummate the
Reclassification and the other transactions contemplated by this Agreement and
the Trust Proxy. Each Trust is duly organized and validly existing under the
terms of the Roche Trust Indenture or the Hubbell Trust Indenture, as
applicable, and has the full power and authority to perform its obligations
hereunder and to consummate the Reclassification and the other transactions
contemplated by this Agreement and the Trust Proxy. The execution, delivery and
performance of this Agreement and each Trust Proxy by the Trustee has been duly
authorized by all necessary action of each Trust and the Trustee, corporate or
otherwise. This Agreement and each Trust Proxy have been duly executed and
delivered by the Trustee, on behalf of the applicable Trust, and (assuming due
authorization, execution and delivery by the Company) constitutes the legal,
valid and binding obligation of the Trustee, in its capacity as trustee of such
Trust, enforceable against it in accordance with its terms, subject to
(a) applicable bankruptcy, insolvency, fraudulent conveyance, moratorium and
other similar Laws and (b) general principles of equity, including equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at Law or in equity.

4.3 Conflicts; Consents and Approvals. The execution and delivery of this
Agreement and each Trust Proxy by the Trustee, on behalf of each Trust, and the
consummation of the Reclassification and the other transactions contemplated
hereby and thereby do not and will not (a) violate, conflict with, or result in
a breach of any provision of, or constitute a default under the Roche Trust
Indenture or the Hubbell Trust Indenture, as applicable, or any other governing
or organizational documents of such Trust or the organizational documents of the
Trustee; (b) violate any Governmental Order or Law applicable to the Trustee or
such Trust; or (c) require any action or consent or approval of, or review by,
or registration or material filing by the Trustee or such Trust with, any
Governmental Authority except, with respect to clauses (b) and (c), as would not
reasonably be expected to, individually or in the aggregate, have a material
adverse effect on the Trustee or such Trust or prevent or materially impair or
materially delay the consummation of the Reclassification and the other
transactions contemplated by this Agreement and the Trust Proxy.

4.4 Litigation. As of the date immediately preceding the date hereof, there are
no actions, suits or proceedings pending or, to the knowledge of the Trustee,
threatened, against the Trustee or either Trust (or any of its properties,
rights or franchises), at Law or in equity, or before any Governmental
Authority, that would reasonably be expected to, individually or in the
aggregate, prevent or materially impair or materially delay the consummation of
the Reclassification and the other transactions contemplated by this Agreement
and the Trust Proxy.

4.5 Registration Statement/Proxy Statement. Any statements made or incorporated
by reference in the Registration Statement or the Proxy Statement based on
information supplied after the date of this Agreement by the Trustee, on its own
behalf or on behalf of the Trusts, or any of its or their Representatives acting
on their behalf, in each case, for inclusion or incorporation by reference
therein, will not, on the date of its filing or at the time it becomes effective
under the Securities Act or on the date the Proxy Statement or any amendment or
supplement is mailed to the Shareholders or at the time of the Shareholders’
Meeting, contain

 

- 13 -



--------------------------------------------------------------------------------

any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

ARTICLE V

Additional Covenants

5.1 Shareholders Meeting. Subject to Section 5.3, the Company and the Trustee
agree that the Company shall call and hold a meeting of the Shareholders as
promptly as practicable for the purpose of seeking the approval of the Proposed
Amendments by (a) a vote of the holders of the Class A Stock, voting as a
separate voting group, in which the votes cast by such holders in favor of the
Proposed Amendments exceed the votes cast against the Proposed Amendments by
such holders, (b) a vote of the holders of the Class B Stock, voting as a
separate voting group, in which the votes cast by such holders in favor of the
Proposed Amendments exceed the votes cast against the Proposed Amendments by
such holders, and (c) a vote of the holders of the Class A Stock and the holders
of the Class B Stock, voting together as a single voting group, in which the
votes cast by such holders in favor of the Proposed Amendments exceed the votes
cast against the Proposed Amendments by such holders (the “Shareholders’
Meeting”), and the Company shall use its reasonable best efforts to hold the
Shareholders’ Meeting as soon as practicable following the filing of the
definitive Proxy Statement relating to such meeting. The Company shall adjourn
or postpone the Shareholders’ Meeting for five (5) Business Days if the Trustee
is prohibited from terminating this Agreement pursuant to Section 7.1(h) as a
result of the waiting periods specified in Section 5.7(a) and the Shareholders’
Meeting is scheduled to begin before the expiration of the waiting periods
specified in Section 5.7(a).

5.2 Registration Statement; Proxy Materials.

(a) The Company shall prepare and file as soon as practicable the Registration
Statement, which shall include the Proxy Statement. The Company shall use its
reasonable best efforts to have the Registration Statement declared effective
under the Securities Act as promptly as practicable after such filing, and
promptly thereafter mail the Registration Statement and Proxy Statement to the
Shareholders of the Company. Subject to Section 5.3, the Proxy Statement shall
include (i) the determination of the Board that this Agreement and the
transactions contemplated hereby, including the Reclassification, are advisable,
fair to and in the best interests of the Company and its Shareholders and
(ii) the recommendation of the Board to the Shareholders that they approve the
Proposed Amendments. The Company and the Trustee agree that, if the Proxy
Statement is required to have more than one proposal with respect to the
approval of the Proposed Amendments or any other matters in connection with the
Reclassification or the other transactions contemplated by this Agreement, the
Company may condition any such proposal on the approval by the Shareholders of
any other such proposal.

(b) The Company and the Trustee, on behalf of each Trust, shall cooperate and
consult with each other in the preparation of the Registration Statement and the
Proxy Statement. Without limiting the generality of the foregoing, the Trustee
shall (i) furnish to the Company the information relating to the Trusts and the
Trustee required by the Exchange Act and the Securities Act to be set forth in
the Registration Statement and the Proxy Statement, which information on the
date of its filing or at the time the Registration Statement becomes

 

- 14 -



--------------------------------------------------------------------------------

effective under the Securities Act or on the date the Proxy Statement or any
amendment or supplement thereto is mailed to the Shareholders or at the time of
the Shareholders’ Meeting, shall not contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading and (ii) cooperate with the Company in
responding to any comments made by the staff of the SEC with respect thereto.
The Trustee and its counsel shall be given a reasonable opportunity to review
and comment on the Registration Statement and the Proxy Statement and any
amendments or supplements thereto (which comments the Company will consider in
good faith) and before the filing thereof with the SEC. The Company will
promptly notify the Trustee of the receipt of any comments from the SEC with
respect to the Registration Statement or the Proxy Statement and of any request
by the SEC for amendments of, or supplements to, the Registration Statement or
the Proxy Statement. The Company shall have no liability for statements made in
the Proxy Statement or the Registration Statement based on information or
materials provided by or on behalf of the Trustee or its Representatives.

5.3 Company Takeover Proposals. Notwithstanding anything to the contrary in this
Agreement, the Board may withdraw or modify its recommendation of the Proposed
Amendments to the Shareholders, and/or the Company may terminate this Agreement
pursuant to Section 7.1(g), in order to accept or enter into an agreement with
respect to any Company Takeover Proposal that the Board determines, in
accordance with the provisions of the definition of “Superior Company Proposal,”
constitutes a Superior Company Proposal.

5.4 Voting; Transfer; Irrevocable Proxy.

(a) Until the earlier of (i) the Closing Date and (ii) the termination of this
Agreement pursuant to Article VII, the Trustee, on behalf of each Trust, hereby
irrevocably and unconditionally agrees, at the Shareholders’ Meeting and at any
other annual or special meeting of the Shareholders, however called, including
any adjournment or postponement thereof, and in connection with any action
proposed to be taken by written consent of the Shareholders, in each case to the
extent relating to or reasonably expected to affect or concern the
Reclassification, that the Trustee, on behalf of each Trust, shall, in each case
to the fullest extent that the Covered Shares are entitled to vote thereon or
consent thereto:

(i) appear, in person or by proxy, at each such meeting or otherwise cause the
Covered Shares to be counted as present thereat for purposes of determining a
quorum; and

(ii) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent with respect to, all of each Trust’s Covered
Shares (A) in favor of approving the Proposed Amendments and any action
reasonably requested by the Company in furtherance of the foregoing, including
any proposal to adjourn or postpone any meeting of the Shareholders at which the
Proposed Amendments are submitted for the consideration and vote of the
Shareholders to a later date if there are not sufficient votes for approval of
such matters on the date on which the meeting is held; (B) unless otherwise
directed in writing by the Company, against any action, agreement or transaction
that would reasonably be expected to (1) be inconsistent with or contrary to the
terms and conditions of the Proposed

 

- 15 -



--------------------------------------------------------------------------------

Amendments or (2) result in any of the conditions set forth in Article VI not
being satisfied on or before the Outside Date; (C) unless otherwise directed in
writing by the Company, against any change in the Board and (D) against any
other action, agreement or transaction involving the Company or any of its
subsidiaries that is intended, or would reasonably be expected, to prevent or
materially impair or materially delay the consummation of the Reclassification
or the other transactions contemplated by this Agreement or the performance by
the Company or by the Trustee of its obligations under this Agreement, including
any change in the present capitalization of the Company or any amendment or
other change to its Existing Certificate (other than the Proposed Amendments) or
the Company By-Laws.

(b) The Trustee hereby covenants and agrees that, except for this Agreement, the
Trustee has not taken and, prior to the earlier of the Closing or the
termination of this Agreement pursuant to Article VII, shall not take any action
that would make any representation or warranty of the Trustee contained herein
untrue or incorrect or have the effect of preventing or disabling the Trustee
from performing any of its obligations under this Agreement.

(c) The Company hereby covenants and agrees that, except for this Agreement, the
Company has not taken and, prior to the earlier of the Closing or the
termination of this Agreement pursuant to Article VII, shall not take any action
that would make any representation or warranty of the Company contained herein
untrue or incorrect or have the effect of preventing or disabling the Company
from performing any of its obligations under this Agreement.

(d) Concurrently with the execution of this Agreement, the Trustee has executed
and delivered to the Company an irrevocable proxy on behalf of the Trusts, in
the form attached hereto as Annex B (the “Trust Proxy”). The Trustee hereby
represents that all proxies (other than the Trust Proxy), powers of attorney,
instructions or other requests given by or on behalf of either Trust prior to
the execution of this Agreement in respect of the voting of such Trust’s Covered
Shares, if any, are not irrevocable, and such Trustee hereby revokes (or shall
cause to be revoked) any and all previous proxies, powers of attorney,
instructions and other requests with respect to such Trust’s Covered Shares.

(e) The Trustee, on behalf of each Trust, agrees that, prior to the earlier of
the Closing or the termination of this Agreement pursuant to Article VII, it
shall not, directly or indirectly (i) sell, assign, transfer or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect sale, exchange, assignment,
transfer, Encumbrance or other disposition of, any shares of Class A Stock or
Class B Stock or (ii) enter into any hedging, derivative, swap or other
financial risk management contract with respect to any shares of Class A Stock
or Class B Stock.

5.5 No Solicitation. From the date of this Agreement until the earlier of the
Closing or the termination of this Agreement pursuant to Article VII, but
subject to Section 5.6, except for an amendment to its Schedule 13D to be filed
by the Trustee disclosing the execution of this Agreement, the Trustee shall
not, directly or indirectly, take (and the Trustee will not authorize or give
permission to any Representative of the Trustee or either Trust to take, on
behalf of the Trustee or either Trust, or permit either Trust or any officer,
director or employee of the Trustee to take) any action to (a) act, whether
alone or with others, to propose or seek to propose (other than a confidential
proposal to the Company) any Alternative Trust Proposal or

 

- 16 -



--------------------------------------------------------------------------------

Company Takeover Proposal, (b) solicit, initiate, knowingly encourage or
knowingly facilitate, or negotiate with any person(s) with respect to any
Alternative Trust Proposal or Company Takeover Proposal, (c) enter into any
agreement, commitment, letter of intent or understanding (i) with respect to any
Alternative Trust Proposal or Company Takeover Proposal or (ii) requiring the
Trustee or either Trust to abandon, terminate or fail to consummate the
Reclassification or to breach any of its covenants or agreements contained in
this Agreement or the Trust Proxy or (d) other than informing persons of the
provisions contained in this Section 5.5, participate in any discussions or
negotiations with, or furnish any information to, any other person(s) in
connection with, or take any other action that is reasonably likely to knowingly
facilitate any inquiry or the making of any proposal or offer that constitutes,
or could reasonably be expected to lead to, any Alternative Trust Proposal or
Company Takeover Proposal. Upon the execution of this Agreement, the Trustee
shall, and shall cause all Representatives of the Trustee who are officers,
directors or employees of the Trustee or that were or are engaged in connection
with the negotiation or execution of this Agreement or otherwise advised or are
advising the Trustee in connection the Reclassification, alternatives thereto,
the Company or the interests of the Trusts therein to, cease immediately and
cause to be terminated any and all existing discussions, conversations,
negotiations and other communications with any person(s) conducted heretofore
with respect to, or that could reasonably be expected to lead to, any
Alternative Trust Proposal or Company Takeover Proposal. For purposes of this
Section 5.5, the defined term “Company Takeover Proposal” shall be interpreted
to disregard any references to “all or substantially all” or any percentage
threshold amounts set forth therein, which references shall instead be
interpreted as “any.” For the avoidance of doubt, this Section 5.5 shall not
limit the rights of the Trustee pursuant to Section 5.7 and Section 7.1(h).

5.6 Standstill.

(a) Subject to Section 5.7, from the date of this Agreement until the second
(2nd) anniversary of the Closing Date (the “Standstill Period”), the Trustee
shall ensure that each Trust and the Representatives of the Trustee who are
directors, officers or employees of the Trustee do not, and will use its
reasonable best efforts to cause its other Representatives that are acting on
its behalf in connection the Reclassification, alternatives thereto, the Company
or the interests of the Trusts therein to not, directly or indirectly, except
with the prior written invitation or consent of the Board:

(i) other than the Existing Shares, acquire or beneficially own any shares of
Class A Stock, Class B Stock or other equity securities of the Company
(including, from and after the Closing, any shares of Common Stock) or any
options, warrants, swaps, forward contracts or other derivative instruments with
respect thereto (each, “Company Securities”); provided, that the Trustee, on
behalf of the Trusts, shall not be prohibited from entering into customary
“short position” derivative transactions with respect to Company Securities for
the purpose of hedging the economic exposure to the Trusts of owning the
Existing Shares, as long as the Trustee, on behalf of the Trusts, retains the
ability at all times to vote the Company Securities subject to any such
arrangements;

(ii) make, or in any way participate in, directly or indirectly, any
“solicitation” (as such term is defined in Rule 14a-1 under the Exchange Act,
including any otherwise exempt solicitation pursuant to Rule 14a-2(b) under the
Exchange Act) to vote or refrain from voting any Company Securities;

 

- 17 -



--------------------------------------------------------------------------------

(iii) make any director nomination or shareholder proposal with respect to the
Company;

(iv) act, whether alone or with others, to propose or seek to propose any
merger, share exchange, business combination, tender or exchange offer,
restructuring, recapitalization, liquidation or similar transaction of or
involving, or any sale or other disposition or acquisition of any part of the
consolidated assets of, the Company;

(v) solicit, initiate, knowingly encourage or knowingly facilitate, or negotiate
with any person(s) with respect to any merger, share exchange, business
combination, tender or exchange offer, restructuring, recapitalization,
liquidation or similar transaction of or involving, or any sale or other
disposition or acquisition of any part of the consolidated assets of, the
Company;

(vi) deposit any Company Securities in a voting trust or similar arrangement or
enter into or subject any Company Securities to any voting agreement or similar
arrangement;

(vii) act as a financing source for, or facilitate any financing by, any other
person(s) in connection with any of the foregoing;

(viii) take any action in pursuit of any of the types of matters set forth in
this Section 5.6 which would, or would reasonably be expected to, require the
Company to make a public announcement regarding any of the types of matters set
forth in this Section 5.6 or in response thereto;

(ix) disclose any intention, plan or arrangement, or enter into any
negotiations, arrangements or understandings with any person(s), which are
inconsistent with any of the foregoing;

(x) form or join a group (within the meaning of Section 13(d)(3) of the Exchange
Act) with any person(s) in connection with the taking of any action set forth in
this Section 5.6, or act together with or knowingly encourage any person or
group in taking any such actions; or

(xi) make any request to the Company or its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.6.

For the avoidance of doubt, subject to Section 5.4, this Section 5.6(a) shall
not limit the ability of the Trustee or the Trusts to vote for or against, grant
proxies, written consents or ballots in relation to, tender into or abstain from
taking any action in connection with transactions, proposals or other matters
initiated and coordinated by other persons unaffiliated with the Trustee and the
Trusts and acting independently of, and not in conjunction with or at the behest
or instigation of, the Trustee and the Trusts.

 

- 18 -



--------------------------------------------------------------------------------

(b) The Trustee, on behalf of each Trust, hereby irrevocably and unconditionally
agrees, during the Standstill Period, at each annual or special meeting of the
Shareholders, however called, including any adjournment or postponement thereof,
and in connection with any action proposed to be taken by written consent of the
Shareholders, that the Trustee, on behalf of each Trust, shall, in each case to
the fullest extent that the Covered Shares are entitled to vote thereon or
consent thereto, appear, in person or by proxy, at each such meeting or
otherwise cause the Covered Shares to be counted as present thereat for purposes
of determining a quorum.

5.7 Trustee Superior Proposal Determination.

(a) Notwithstanding anything to the contrary contained herein, at any time prior
to obtaining the Requisite Shareholder Approvals, the Trustee, on behalf of the
Trusts, may terminate this Agreement pursuant to Section 7.1(h) if the Company
receives a Company Takeover Proposal that the Trustee determines in good faith
(after consultation with outside legal counsel and a financial advisor of
nationally recognized reputation) constitutes a Superior Company Proposal (such
a determination, a “Trustee Superior Proposal Determination”); provided, that
the Trustee may not terminate this Agreement pursuant to Section 7.1(h) unless
(i) the Trustee has provided at least five (5) Business Days’ prior written
notice to the Company (a “Trustee Notice”) that it is prepared to terminate this
Agreement pursuant to Section 7.1(h) in response to a Superior Company Proposal
and (ii) at the end of such five (5) Business Day period (it being understood
and agreed that any amendment to the financial terms or any other material term
of a Superior Company Proposal shall require a new Trustee Notice and a new five
(5) Business Day period), the Trustee determines in good faith (after
consultation with its financial advisor of nationally recognized reputation and
outside legal counsel and after taking into account any changes to the terms of
this Agreement proposed by the Company) that the failure to terminate this
Agreement pursuant to Section 7.1(h) as a result of such Superior Company
Proposal would result in a breach of the Trustee’s fiduciary duties to the
beneficiaries of either or both Trusts under applicable Law. No determination of
the Trustee to make a Trustee Superior Proposal Determination or to terminate
this Agreement pursuant to Section 7.1(h) shall create any obligation on behalf
of the Company to consider, evaluate, discuss or negotiate with any person(s)
with respect to any Company Takeover Proposal, which determination shall be made
by the Board in its sole discretion.

(b) Until the earlier of (i) the Closing Date and (ii) the termination of this
Agreement pursuant to Article VII, the Trustee shall promptly (and in no event
later than 48 hours after receipt thereof), (i) provide written notification to
the Company of any submission, proposal, offer or inquiry received by it
relating to any potential Alternative Trust Proposal or Company Takeover
Proposal, which written notification shall include (A) a copy of any such
submission, proposal, offer or inquiry (or, if oral, a written summary of the
material terms thereof), (B) the sources and terms of the related financing and
(C) the identity of the person(s) (and any Affiliates thereof known to the
Trustee) making such submission, proposal, offer or inquiry and (ii) keep the
Company informed on an as promptly as practicable basis with respect to any
material changes or additional material information with respect to the
foregoing. For purposes of this Section 5.7(b), the defined term “Company
Takeover Proposal” shall be interpreted to disregard any references to “all or
substantially all” or any percentage threshold amounts set forth therein, which
references shall instead be interpreted as “any.”

 

- 19 -



--------------------------------------------------------------------------------

(c) If the Trustee terminates this Agreement pursuant to Section 7.1(h) and
either (i) the Superior Company Proposal giving rise to such termination is
withdrawn or terminated or (ii) the Trustee determines that such proposed
transaction no longer constitutes a Superior Company Proposal (in which case the
Trustee shall give notice of such determination to the Company within 48 hours
of making such determination), then, in each case, the Company shall have the
right, but not the obligation, for a period of twenty (20) Business Days
following the date of such withdrawal or termination or the date of such notice
from the Trustee, as the case may be, to elect to reinstate this Agreement, upon
written notice to the Trustee, in which case this Agreement shall come back into
full force and effect and the Outside Date will be extended by a number of days
equal to the number of days between the purported termination pursuant to
Section 7.1(h) and the date of the Company’s reinstatement of this Agreement
pursuant to this Section 5.7(c).

5.8 Section 16 Matters. Prior to the Closing, the Company shall take all such
steps as may be required to cause the transactions contemplated by this
Agreement, including any dispositions or deemed dispositions of the shares of
Class A Stock and Class B Stock and acquisitions or deemed acquisitions of
Common Stock by each individual who is or will be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the Company to
be exempt under Rule 16b-3 promulgated under the Exchange Act.

5.9 Further Assurances.

(a) Each of the parties hereto shall use all reasonable best efforts to take, or
cause to be taken, all appropriate action, do or cause to be done all things
necessary, proper or advisable under applicable Law, and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and to consummate and make effective the transactions
contemplated by this Agreement.

(b) Each of the Company and the Trustee, on behalf of each Trust, agrees to
cooperate and use its reasonable best efforts to contest and resist any action,
including administrative or judicial action, and to have vacated, lifted,
reversed or overturned as promptly as possible any decree, judgment, injunction
or other order (whether temporary, preliminary or permanent) that is in effect
that restricts, prevents or prohibits the consummation of any of the
transactions contemplated by this Agreement, including by pursuing all
reasonably available avenues of administrative and judicial appeal; provided,
that nothing in this Section 5.9(b) shall prevent any party from entering into a
settlement or otherwise disposing of any action.

5.10 Mutual Release. Effective as of the Closing, the Trustee (on its own behalf
and on behalf of each of the Trusts and its beneficiaries), on the one hand, and
the Company, on the other hand, hereby releases and forever discharges, the
other and their respective heirs, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, predecessors and successors
and assigns from any and all rights, claims, demands, judgments, obligations,
liabilities and damages, whether accrued or unaccrued, asserted or unasserted,
fixed or contingent, and whether known or unknown relating to the Company, the
Trustee (solely in its capacity as trustee of each Trust) or the Trusts, which
ever existed or then exists, by any reason whatsoever, relating to any fact,
situation, circumstance, status, event, act, failure to act or transaction
occurring at or prior to the Closing (collectively,

 

- 20 -



--------------------------------------------------------------------------------

“Claims”) in connection with this Agreement and the Reclassification; provided,
that, nothing contained in this Section 5.10 shall be deemed to release any
party from any of its obligations under this Agreement or the Trust Proxy
continuing, or arising, after the Closing or any claim by or damages to the
Company arising by reason of any breach of the Trustee’s representations in
Article IV. The Trustee represents that is not aware of any facts, situations or
circumstances that would reasonably be expected to give rise to a Claim by the
Trustee, either Trust or any of its or their respective Affiliates, directors,
officers or employees against the Company or any of its Affiliates, directors,
officers or employees.

5.11 Public Announcement. Each of the Company, on the one hand, and the Trustee
(for itself and on behalf of the Trusts), on the other hand, hereby approves of
the issuance of the public announcement of this Agreement as previously reviewed
and agreed among them and shall consult with, and, except in each such case as
may be required by any applicable Law (including as required by the SEC or the
Company’s listing agreement with the NYSE), obtain the approval of the other
(which approval will not be unreasonably withheld, delayed or conditioned)
before issuing any other press release or making any other public announcement
or communication to the beneficiaries of either Trust with respect to this
Agreement; provided, that the prior approval of the other party shall not be
required with respect to the issuance of any press release or the making of any
other public announcement or communication to such beneficiaries that is
consistent in all material respects with a press release or other public
announcement or communication to such beneficiaries previously approved by such
other party.

5.12 Fees and Expenses. Promptly following the earlier of (a) the Closing Date
and (ii) any termination of this Agreement pursuant to Section 7.1(c) or
Section 7.1(g), the Company shall pay (or reimburse the Trustee for amounts
already paid in respect of) the documented out-of-pocket fees and expenses of
the Trustee’s financial and legal advisors, incurred in connection with
consummating the Reclassification, up to a maximum amount of Four Million
Dollars ($4,000,000.00), such payment to be made by the Company upon
presentation of invoices with respect to such fees and expenses; provided, that
the Trustee shall refund to the Company the full amount any fees and expenses
reimbursed pursuant to this Section 5.12 in the event of any breach by the
Trustee of Section 5.6 (which refund, for the avoidance of doubt, shall not
constitute liquidated damages with respect to any such breach).

ARTICLE VI

Conditions Precedent

6.1 Conditions to Each Party’s Obligation. The respective obligation of each
party to effect the Reclassification shall be subject to the satisfaction or, to
the extent permitted by Law, waiver at or prior to the Closing of the following
conditions:

(a) Requisite Shareholder Approvals. The Requisite Shareholder Approvals shall
have been obtained.

(b) Registration Statement. The Registration Statement shall have been declared
effective and shall be effective at the Effective Time, and no stop order
suspending effectiveness shall have been issued, no action, suit, proceeding or
investigation by the SEC to

 

- 21 -



--------------------------------------------------------------------------------

suspend the effectiveness thereof shall have been initiated and be continuing,
and all necessary approvals under state securities Laws or the Securities Act or
the Exchange Act related to the reclassification of the Class A Stock and the
Class B Stock into Common Stock pursuant to the Reclassification or the trading
thereof shall have been received.

(c) No Injunctions or Restraints. No Governmental Order issued by any court of
competent jurisdiction or other Governmental Authority or other restraint or
prohibition under Law preventing the consummation of the Reclassification, the
Proposed Amendments becoming effective or the other transactions contemplated by
this Agreement (any of the foregoing, a “Legal Restraint”) shall have been
issued or come into effect.

(d) Listing of Shares of Common Stock. The shares of Common Stock into which the
Class A Stock and the Class B Stock shall be reclassified pursuant to the
Reclassification shall have been approved for listing on the NYSE, subject only
to official notice of completion.

6.2 Additional Conditions to the Company’s Obligation. The obligation of the
Company to effect the Reclassification shall be subject to the satisfaction or,
to the extent permitted by Law, waiver at or prior to the Closing Date of the
following additional conditions:

(a) Representations and Warranties. (i) Each of the representations and
warranties of the Trustee contained in Section 4.1, Section 4.2 and
Section 4.3(a) shall be true and correct in all respects (except for any de
minimis inaccuracies) on and as of the Closing Date as if made on and as of such
date (other than to the extent that any such representation and warranty, by its
terms, is expressly limited to a specific date, in which case such
representation and warranty shall be true and correct in all respects (except
for any de minimis inaccuracies) as of such date) and (ii) each other
representations and warranties of the Trustee contained in this Agreement shall
be true and correct in all material respects on and as of the Closing Date as if
made on and as of such date (other than to the extent that any such
representation and warranty, by its terms, is expressly limited to a specific
date, in which case such representation and warranty shall be true and correct
in all material respects as of such date).

(b) Performance of Obligations. The Trustee, on behalf of each Trust, shall have
performed in all material respects each of its agreements contained in this
Agreement and the Trust Proxy required to be performed at or prior to the
Closing.

(c) Officer’s Certificate. The Company shall have received a certificate of the
Trustee, on behalf of each Trust, signed by an executive officer of the Trustee
for and on behalf of such Trust and dated as of the Closing Date, certifying
that the conditions set forth in Section 6.2(a) and Section 6.2(b) have been
satisfied.

6.3 Additional Conditions to the Trustee’s Obligation. The obligations of the
Trustee to effect the Reclassification, on behalf of each Trust, shall be
subject to the satisfaction or, to the extent permitted by Law, waiver at or
prior to the Closing Date of the following additional conditions:

(a) Representations and Warranties. Each of the representations and warranties
of the Company contained in Section 3.1, Section 3.2(a) and (b) and
Section 3.3(a)

 

- 22 -



--------------------------------------------------------------------------------

shall be true and correct in all respects (except for any de minimis
inaccuracies) on and as of the Closing Date as if made on and as of such date
(other than to the extent that any such representation and warranty, by its
terms, is expressly limited to a specific date, in which case such
representation and warranty shall be true and correct in all respects (except
for any de minimis inaccuracies) as of such date) and (ii) each other
representations and warranties of the Company contained in this Agreement shall
be true and correct in all material respects on and as of the Closing Date as if
made on and as of such date (other than to the extent that any such
representation or warranty, by its terms, is expressly limited to a specific
date, in which case such representation or warranty shall be true and correct in
all material respects as of such date).

(b) Performance of Obligations. The Company shall have performed in all material
respects each of its agreements contained in this Agreement required to be
performed at or prior to the Closing Date.

(c) Officer’s Certificate. The Trustee, on behalf of each Trust, shall have
received a certificate of the Company signed by an executive officer of the
Company for and on behalf of the Company and dated as of the Closing Date
certifying that the conditions set forth in Section 6.3(a) and Section 6.3(b)
have been satisfied.

ARTICLE VII

Termination

7.1 Termination. Notwithstanding anything to the contrary contained herein, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing:

(a) by mutual written consent of the Company and the Trustee;

(b) by the Company, if there has been any breach by the Trustee of any
representation, warranty, covenant or agreement of the Trustee contained in this
Agreement which breach (i) would prevent the satisfaction of any of the
conditions set forth in Section 6.1 or Section 6.2 and (ii) has not been waived
by the Company or cured by the Trustee within sixty (60) days after the
Trustee’s receipt of written notice thereof from the Company or is incapable of
being cured; provided, that the right to terminate this Agreement pursuant to
this Section 7.1(b) shall not be available to the Company at any time that the
Company is in breach of any representation, warranty, covenant or agreement of
the Company hereunder, which breach has not been waived by the Trustee or, if
capable of cure, has not been cured by the Company;

(c) by the Trustee, if there has been any breach by the Company of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement which breach (i) would prevent the satisfaction of any of the
conditions set forth in Section 6.1 or Section 6.3 and (ii) has not been waived
by the Trustee or cured by the Company within sixty (60) days after the
Company’s receipt of written notice thereof from the Trustee or is incapable of
being cured; provided, that the right to terminate this Agreement pursuant to
this Section 7.1(c) shall not be available to the Trustee at any time that the
Trustee is in breach of any representation, warranty, covenant or agreement of
the Trustee hereunder, which breach has not been waived by the Company or, if
capable of cure, has not been cured by the Trustee;

 

- 23 -



--------------------------------------------------------------------------------

(d) by the Company or the Trustee, if the Closing does not occur on or prior to
August 23, 2016, subject to any extensions of such date pursuant to
Section 5.7(c) (the “Outside Date”); provided, that no party shall be entitled
to terminate this Agreement pursuant to this Section 7.1(d) if such party is
then in breach of any representation, warranty, covenant or agreement hereunder,
which breach has been the cause of or resulted in the failure of the
transactions contemplated hereby to be consummated on or prior to the Outside
Date;

(e) by the Company or the Trustee, if the Requisite Shareholder Approvals shall
not have been obtained at the Shareholders’ Meeting; provided, that the right to
terminate this Agreement pursuant to this Section 7.1(e) shall not be available
to any party whose failure to fulfill any obligation under this Agreement or
either Trust Proxy has been the cause of or resulted in the failure to obtain
the Requisite Shareholder Approvals;

(f) by the Company or the Trustee, if any Legal Restraint shall have been issued
or come into effect, and such Legal Restraint shall have become final and
non-appealable; provided, that the right to terminate this Agreement pursuant to
this Section 7.1(f) shall not be available to any party that is in breach of its
obligations pursuant to Section 5.9(b), which breach has not been waived by the
other party or, if capable of cure, has not been cured;

(g) (i) by the Company or the Trustee, if the Company shall have withdrawn or
modified its recommendation of the Proposed Amendments to the Shareholders, or
(ii) by the Company, to accept or enter into an agreement with respect to any
Superior Company Proposal; provided, in each case, that the Company shall not be
permitted to terminate this Agreement pursuant to this Section 7.1(g) if it has
not complied in all material respects with its obligations pursuant to
Section 5.3; or

(h) by the Company or the Trustee, if the Trustee shall have made a Trustee
Superior Proposal Determination; provided, that the Trustee shall not be
permitted to terminate this Agreement pursuant to this Section 7.1(h) if it has
not complied in all material respects with its obligations pursuant to
Section 5.6 and Section 5.7.

7.2 Notice of Termination. In the event of a termination by the Company or the
Trustee pursuant to this Article VII, written notice thereof shall forthwith be
given to the other party or parties, and the transactions contemplated by this
Agreement shall be terminated, without further action by any party.

7.3 Effect of Termination. If this Agreement is terminated and the transactions
contemplated hereby are abandoned as described in this Article VII, this
Agreement shall become void, and of no further force and effect; provided, that
(a) in the case of any termination pursuant to Section 7.1(b) or Section 7.1(d)
(if, at the time of such termination pursuant to Section 7.1(d), this Agreement
could have been terminated pursuant to Section 7.1(b)), Section 5.6 and Article
VIII shall survive such termination until the second (2nd) anniversary of the
date on which such termination of this Agreement occurs, (b) in the case of any
termination pursuant to Section 7.1(e), Section 7.1(f) or Section 7.1(d) (if, at
the time of such termination pursuant to Section 7.1(d), this Agreement could
have been terminated pursuant to Section 7.1(e) or Section 7.1(f)), Section 5.6
and Article VIII shall survive such termination until the first
(1st) anniversary of the date on which such termination of this Agreement occurs
and

 

- 24 -



--------------------------------------------------------------------------------

(c) in the case of any termination pursuant to Section 7.1(h), Section 5.7(c)
and Article VIII shall survive any such termination of this Agreement. Nothing
in this Article VII shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement, or to
impair the right of any party to compel specific performance by another party of
its obligations under this Agreement.

ARTICLE VIII

Miscellaneous

8.1 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile, portable document format (.pdf) or other electronic
transmission), which together shall constitute one and the same Agreement. The
parties may execute more than one copy of the Agreement, each of which shall
constitute an original.

8.2 Entire Agreement. This Agreement (including the exhibits and annexes
attached hereto) and the Trust Proxy constitute the entire agreement among the
parties, and supersedes all prior agreements, understandings, arrangements or
representations, by or among the parties, written and oral, with respect to the
subject matter hereof.

8.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally intended to the
greatest extent possible. Notwithstanding anything contained herein, in no event
shall the Company be required to perform its obligations under Section 5.1 or
Section 5.2 or, to the extent related to either of Section 5.1 or Section 5.2,
under Section 5.9, if (a) a court of competent jurisdiction or other
Governmental Authority declares that either (i) prior to obtaining the Requisite
Shareholder Approvals, the Trust Proxy or any of the provisions related thereto
contained herein (including Section 5.4(d)), are invalid, illegal, void or
unenforceable or (ii) prior to the Closing, any of the provisions contained in
Section 5.4(a) or Section 5.4(e) are invalid, illegal, void or unenforceable and
(b) the Trustee or either Trust fails to perform such obligations that have been
found to be invalid, illegal, void or unenforceable by a court of competent
jurisdiction or other Governmental Authority in any respect that would
reasonably be expected, individually or in the aggregate, to prevent or
materially impair or materially delay the consummation of the Reclassification
or the other transactions contemplated by this Agreement and the Trust Proxy.

8.4 Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended or shall be construed to create any third-party beneficiaries.

8.5 Survival of Representations and Warranties. The representations and
warranties in this Agreement shall survive the Closing for a period of one year
from the Closing Date (the, “Representations and Warranties Survival Period”);
provided, that the representations

 

- 25 -



--------------------------------------------------------------------------------

and warranties set forth in the last sentence of Section 3.2 and in Section 4.1
and Section 4.2 shall survive until the expiration of the applicable statute of
limitations. For the avoidance of doubt, during the Representations and
Warranties Survival Period, the representations and warranties in this Agreement
shall be deemed to have been made and to be true and correct only as of the date
hereof and as of immediately prior to the Closing.

8.6 Governing Law; Jurisdiction. This Agreement shall be governed by the Laws of
the State of Connecticut, without giving effect to the conflict of laws
principles thereof. Each party irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the Connecticut Superior Court and
United States District Court for the District of Connecticut, for any action or
proceeding, arising out of or relating to this Agreement, and the transactions
contemplated by this Agreement (and agrees not to commence any action except in
any such court); provided, that, with respect to any such action or proceeding
filed in the Connecticut Superior Court, the parties will jointly request an
assignment to the Complex Litigation Docket pursuant to Section 23-15 of the
Connecticut Practice Book. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action or proceeding in the Connecticut
Superior Court or the United States District Court for the District of
Connecticut, and further, irrevocably and unconditionally waives, and agrees not
to plead or claim in any such court, that any action or proceeding brought in
any such court has been brought in an inconvenient forum. Each party irrevocably
and unconditionally waives any right it may have to a trial by jury, in
connection with any action or proceeding arising out of or relating to this
Agreement, and the transactions contemplated by this Agreement.

8.7 Specific Performance. The parties acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, and that monetary damages, even if available, would not be an adequate
remedy therefor. It is accordingly agreed that, prior to the termination of this
Agreement pursuant to Article VII, the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of terms and provisions of this Agreement, without
proof of actual damages (and each party hereby waives any requirement for the
securing or posting of any bond in connection with such remedy), this being in
addition to any other remedy to which they are entitled at law or in equity. The
parties further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.

8.8 Amendment. This Agreement may not be altered, amended or supplemented,
except by an agreement in writing signed by each of the parties hereto.

 

- 26 -



--------------------------------------------------------------------------------

8.9 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing, and shall be given or made (and shall be deemed
to have been duly given or made upon receipt) by delivery in person, by
facsimile, by courier service or by registered or certified mail (postage
prepaid, return receipt, requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 8.9):

If to the Trustee, on behalf of the Trusts, to:

The Louie E. Roche Trust

The Harvey Hubbell Trust

c/o Bessemer Trust Company, N.A.

630 Fifth Avenue

New York, New York 10111

Attention: James L. Kronenberg

Facsimile: (917) 206-4492

Phone: (212) 708-9311

Email: kronenberg@bessemer.com

with a copy, which shall not constitute notice, to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:    Keith A. Pagnani, Esq.

                    Melissa Sawyer, Esq.

Facsimile: (212) 558-3588

Phone: (212) 558-4000

Email: pagnanik@sullcrom.com; sawyerm@sullcrom.com

if to the Company, to:

Hubbell Incorporated

40 Waterview Drive

Shelton, Connecticut 06484

Attention: An-Ping Hsieh, Esq., General Counsel

Facsimile: (203) 882-3743

Phone: (475) 882-4135

Email: ahsieh@hubbell.com

with a copy, which shall not constitute notice, to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:    Joshua R. Cammaker, Esq.

                    Gordon S. Moodie, Esq.

Facsimile: (212) 403-2331

Phone: (212) 403-1331

Email:    JRCammaker@wlrk.com

              GSMoodie@wlrk.com

 

- 27 -



--------------------------------------------------------------------------------

and to:

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, Connecticut 06103-1919

Attention: John H. Lawrence, Jr., Esq.

Facsimile: (860) 251-5214

Phone: (860) 251-5139

Email: jlawrence@goodwin.com

8.10 Assignment. Neither this Agreement, nor any of the rights, interests or
obligations hereunder, shall be assigned by any of the parties (whether by
operation of Law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties, and their
respective successors and permitted assigns. Any assignment or purported
assignment in violation of this provision shall be void and of no effect.

8.11 Fees and Expenses. Except as expressly provided in Section 5.12, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be the responsibility of, and shall be paid
by the party incurring such fees or expenses, whether or not the transactions
contemplated by this Agreement are consummated.

8.12 Waiver. No failure or delay on the part of any party in exercising any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other right, power or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

[Signature Page Follows]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its officer thereunto duly authorized as of the date first written
above.

 

HUBBELL INCORPORATED By:  

/s/ David G. Nord

  Name:   David G. Nord   Title:   Chairman, President and CEO BESSEMER TRUST
COMPANY, N.A., as the Trustee of The Louie E. Roche Trust By:  

/s/ James L. Kronenberg

  Name:   James L. Kronenberg   Title:   Chief Fiduciary Counsel BESSEMER TRUST
COMPANY, N.A., as the Trustee of The Harvey Hubbell Trust By:  

/s/ James L. Kronenberg

  Name:   James L. Kronenberg   Title:   Chief Fiduciary Counsel

[Signature Page to Reclassification Agreement]



--------------------------------------------------------------------------------

ANNEX A

[FORM OF PROPOSED AMENDMENTS]

[Attached]

 

A-1



--------------------------------------------------------------------------------

ANNEX B

[FORM OF IRREVOCABLE PROXY]

[Attached]

 

B-1